Title: John Adams to Abigail Adams, 13 April 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia April 13. 1796
          
          I dined on Monday at the Presidents with young La Fayette and his Preceptor, Tutor or Friend, whatever they call him, whose Name is Frestel. I asked Them with Mr Lear to breakfast with me this Morning and they agreed to come: but last Evening Mr Lear came with a Message from The President, to ask my Opinion whether it would be adviseable for the young Gentleman, in the present Circumstances of his Father and Mother and whole Family and considering his own tender Years, to accept Invitations and mingle in Society?— Whether it would not too much interrupt his studies? The Youth and his Friend had proposed these Questions to the P. and asked his Advice, and expressed their own opinion that Retirement would be more adviseable and more desirable.
          I Agreed in opinion with the P. and his Guests and as I had been the first who had invited them, at the P’s request agreed to excuse them from accepting my Invitation that they might have it to say as a general Apology that they had accepted none.
          There is a Resemblance of Father & Mother in the young Man— He is said to be Studious and discreet. I hope he will live to become as respectable and a more fortunate Man than his father.
          You must have known him at five or six Years of Age as well as his sister Anastasia who is now with her Parents.
          The Majority of The H. of R. appear to be resolute to do Nothing. In fact they have done nothing and Mr Giles boasts that he has a Majority of ten determined to do nothing, concerning the Treaty with England. For my own Part, I see nothing better than a Crisis working up, which is to determine whether the Constitution is to be brought to its End this Year, or last a few longer.
          Not The Tavern at Cowes not the Tavern at Harwich or at Helvoet not the Taverns at Nantes L’orient and Breast nor the Calms, Storms and contrary Winds of a long Voyage at sea, nothing but a Journey through Spain from Ferrol to Fonterrabbia is more tedious than the Operations of our Government under this Constitution.
          I have recd yours of April 1.— You must get labour as reasonably as

you can— But I almost wish We had let our Homestead upon shares as well as the others.— Another Year I will—if I dont stay at home to take Care of it.
          My love to Brother Cranch— It is not his old Ashtma that afflicts him I hope. The Secretary of the Treasury had Letters Yesterday from Thomas only upon Business. I am / affectionately
          
            J. A
          
        